REASONS FOR ALLOWANCE 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed deformable incident-energy shaper specifically including as the distinguishing features in combination with the other limitations the claimed “a deformable layer firmly attached to the base’s perimeter and to a tip of the protrusion such that a majority of the deformable layer is suspended in free space between the tip and the perimeter, wherein the deformable layer is configured to flex inwardly or outwardly, and wherein the perforation provides a fluid channel to ambient fluid.”
 	Regarding independent claim 13 (and its dependents), the prior art does not disclose the claimed deformable incident-energy shaper specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the perforations provide a fluid channel to ambient fluid; and an actuator, operatively coupled to the deformable layer and configured to cause the deformable layer to transition between the outwardly- and inwardly-flexed positions by applying an electric potential to the first electroactive sublayer.”
 	Regarding independent claim 18 (and its dependents), the prior art does not disclose the claimed deformable incident-energy shaper specifically including as the distinguishing features in combination with the other limitations the claimed “a deformable layer firmly attached to the base’s perimeter and to a tip of the protrusion so as to cover the top surface and the protrusion such that a cavity exists between the deformable layer and the base, wherein the deformable layer is configured to flex inwardly or outwardly; and an actuator operatively coupled to the deformable layer and configured to cause the deformable layer to flex inwardly or outwardly upon command by respectively removing or injecting fluid from/into the cavity.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
The information disclosure statement (IDS) submitted on 11/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	The drawings filed 11/4/2020 have been accepted by the examiner. 
 	Schafer (DE102012212953) is being cited herein to show a reference that discloses some similar features to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872